Citation Nr: 0838796	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for numbness of the tongue 
and left jaw area status post extraction of third molars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
service connection benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a travel Board hearing in St. Petersburg, Florida in 
June 2008 to present testimony on the issue on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

The Board notes that the RO has previously adjudicated this 
claim as a claim to reopen a previously denied claim based on 
new and material evidence.  However, the Board finds that the 
April 2005 denial did not become final.  The April 2005 
rating decision was mailed to the veteran in June 2005.  The 
veteran then submitted new evidence in March 2006 with a 
Statement in Support of Claim that is construed to constitute 
a notice of disagreement.  This is within the one year period 
allowed by 38 C.F.R. § 20.302 (a) (2008).  The Board is 
required to decide all questions of law and fact necessary to 
render a decision, to include the proper procedural posture 
of an appeal.  See generally Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (finding Board is authorized to make 
all final decisions on behalf of Secretary of Veterans 
Affairs necessary for decision).  As such, there has been no 
final (unappealed) disallowance of this claim, and the claim 
for service connection has remained in original appellate 
status.  

The issue of service connection for numbness of the tongue 
and left jaw area, status post extraction of third molars, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

A review of the record reveals outstanding private dental 
treatment records which are potentially relevant to the 
veteran's claim.  VA has a duty to obtain the identified 
treatment records.

The Board also notes that the March 2005 VA examination is 
not sufficient.  While the examiner ultimately concludes that 
there is not a likely nexus between the veteran's current 
numbness and his in-service dental surgery, the physician 
apparently did not review the claims file, to include the 
service treatment records, and did not provide a thorough and 
detailed basis for his conclusion.  See VA examination, March 
2005.  

The VA examiner did opine that the veteran's claimed sensory 
loss would only be likely if the left lingual nerve had been 
damaged.  Id.  A subsequent private examiner found that the 
veteran's current paresthesia was consistent with trauma or 
injury to the left inferior alveolar nerve with lingual nerve 
branch.  See Private periodontal examination, February 2007.  
A new VA examination should be conducted, and the examiner is 
asked to offer an opinion reconciling the two prior medical 
opinions of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain 
consent and authorization to release 
medical information from any private 
medical or dental provider with 
knowledge of the veteran's claimed 
numbness of the tongue and jaw, 
specifically to include:  

(a) the dental practice described on 
the veteran's February 2007 Statement 
in Support of Claim, and
(b) Shands Healthcare, as described 
during the June 2008 Board hearing.  

	Any and all records obtained through the 
above development efforts must be 
associated with the claims file.  If 
there are no records available from a 
particular source, the RO should so 
specifically find and the documentation 
used in making that determination should 
be set forth in the claims file.  

2.  AFTER completion of the above 
development efforts, schedule the veteran 
for a new compensation and pension 
examination.  The examiner must review 
the entire claims file.  All testing 
deemed necessary must be conducted.  The 
examiner must provide a complete 
rationale for any opinion expressed

Attention is specifically invited to the 
July 2008 private medical note, the 
February 2007 private periodontal exam, 
and the March 2005 VA examination.  The 
examiner is then asked to:
(a) diagnose the current disability (be 
it neurological or dental, if any) that 
is presented by the veteran's described 
numbness, and
(b) opine whether the veteran's numbness 
is as likely as not a residual of his in-
service dental surgery.  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


